After the close of the testimony, THE COURT instructed the jury, that in order to enable the plaintiff to recover in this action, he must prove to the satisfaction of the jury that the promise stated in the declaration was a joint promise made by both the defendants. That if the jury believe from the evidence aforesaid that the horse in dispute was sick and over-fatigued when delivered to the defendants, or either of them, and that the defendants drove the horse at a reasonable speed for the distance trav-elled (had he been a sound and healthy horse), then the plaintiff is not entitled to recover, although the horse may have died from the .effects of such driving and previous sickness combined. But if the jury shall further find that the defendants did not take such care of the horse after they hired him, as a prudent man would have taken of his own horse, and the horse died from such want of care, then the plaintiff is entitled to recover, if they shall find the contract as stated in the first instruction.
Verdict for the defendants.